Per Curiam.
Respondent was admitted to practice by this Court in 2000 and resides in Florida.
On April 26, 2004, respondent was convicted in the United States District Court, Eastern District of Wisconsin, for the crimes of using the mail to promote bribery in violation of 18 USC § 1952 and filing a false tax return in violation of 26 USC § 7206 (1). Respondent was sentenced to incarceration for a *762term of 58 months and a fine of $5,200. On June 8, 2004, the Supreme Court of Wisconsin entered an order, on consent, revoking respondent’s license to practice law in Wisconsin based on his conviction in federal court.
Petitioner moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) or, alternatively, for an order imposing reciprocal discipline (see 22 NYCRR 806.19).
We determine that the federal crime of using the mail to promote bribery is comparable to the crime of bribe receiving in the third degree contrary to New York Penal Law § 200.10, a class D felony (see Matter of Brennan, 116 AD2d 414 [1986]). We therefore grant petitioner’s motion for an order disbarring respondent and striking his name from the roll of attorneys.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commisr sion or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).